Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter "Agreement") entered into this 25th day of October, 2007 and made effective as of the 15th day of August 2007, by and between KESSELRING HOLDING CORPORATION, a Delaware Corporation (hereinafter referred to as the "Company") and DOUGLAS P. BADERTSCHER, a Florida resident (hereinafter referred to as “Executive"). W I T N E S S E T H: WHEREAS, The Company is a publicly traded holding company owning and operating subsidiary companies in the construction industry. NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1.RECITALS.The foregoing recitals are true and correct in every respect and are incorporated by reference herein. 2.DEFINITIONS. a. "Board" shall refer to the Board of Directors of Company. b. "Disability" or "Disabled" shall mean a physical or mental impairment that prevents Executive from performing the essential functions of his job after reasonable accomodation has been made for Executive, if required under the Americans with Disabilities Act.Whether or not Executive is Disabled hereunder shall be determined by a physician selected by the Company and reasonably acceptable to the Executive. c. “Option” shall mean a written document authorizing the purchase of stock of Company, at a specified price, for a defined period of time. 3.DUTIES AND DEVOTION OF EFFORTS. a. Duties.Company hereby employs Executive to exercise all authority as the President and Chief Executive Officer (hereinafter referred to as “CEO”).As President and CEO, Executive shall perform all duties and administrative tasks ordinarily performed by a President and Chief Executive Officer of a similar business and other duties reasonably assigned to him by the Board of Directors (hereinafter the "Board") to the extent permitted under law, including the Securities Laws of the United States, and applicable canons of professional ethics and which may reasonably be accomplished under the terms set forth herein.Company is aware that Executive has other business interests that will require some of his time during non-working hours. b. Devotion of Effort.Executive hereby agrees to devote substantially all of his time, attention and energies during normal business hours to the benefit of the business of the Company and its subsidiaries and to complyin all material respects with all rules, regulations, policies and procedures of the Company applicable to all senior management.During the term of this Agreement, Executive shall conduct himself in a manner befitting his position as a professional corporate chief executive officer. 1 4.TERM OF AGREEMENT.The Term of this Agreement shall begin August 15, 2007, and end on August 15, 2010 ("Initial Term").Upon the expiration of the Initial Term, this Agreement shall be automatically renewed on a year-to-year basis (each a “Renewal Term”).The Initial Term and any Renewal Term may sometimes hereafter be collectively referred to as the “Term”. 5.COMPENSATION.During each Term hereof, Company shall provide the following to Executive: a. Base Compensation.Executive’s Annual Base Compensation shall be $250,000 annually.From time to time thereafter, Executive’s Base Annual Compensation shall be increased consistent with the Company’s compensation policy for senior management determined by the Board of Directors.Executive’s compensation shall be paid, and all withholding from gross salary required by federal or state law shall be made, by Company, in accordance with its usual payroll practices, provided that salary payments to be made to Executive hereunder shall be made no less frequently than twice monthly. b. Bonus.Executive shall be entitled to Bonus compensation as set forth on Schedule 5(b).Executive shall receive a $35,000 advance, payable upon execution hereof against future bonuses earned by Executive pursuant to Schedule 5(b).In the event Executive’s employment is terminated for any reason other than death or termination without cause by Company, then Executive shall repay such Bonus advance to Company within 5 days following the date of termination. c. Non-Cash Compensation.Company shall provide Executive with non-cash compensation as set forth on Schedule 5(c). d. Membership Fees.Company shall reimburse to Executive the cost of private club dues paid by Executive to the Founder’s Club, not to exceed 70% of such dues or $2500 per annum, whichever is greater. e. Benefits.Company shall provide Executive with an annual or monthly membership to a local heath club of Executive’s choice, health insurance and disability insurance (which shall be sufficient to cover the Base Compensation for the term of the Agreement or the maximum available for the term of this Agreement, whichever is less).In addition, Company will provide Executive with all of the fringe benefits now or hereafter approved by Company for any officer, including, but not limited to, 401(k) plan and life insurance. f. Automobile.Company shall provide Executive an automobile allowance of $350 per month plus fuel reimbursement. g. Miscellaneous Expenses.Company shall reimburse Executive for Executive’s reasonable travel costs, occupational licenses, cell phone expense, promotional and business entertainment expenses, and all other related business expenses in accordance with Company policy. 2 h. Leave.Other than as stated herein, use of leave and observation of holidays shall be subject to Company policies, which may change from time to time. i. Vacation.Executive shall receive 4 weeks of paid Vacation per year (accrued fully at the beginning of each calendar year), of which a maximum of 4 weeks may be carried over from year to year, and shall be paid in full upon termination of Executive’s relationship with Company for any reason. ii. Sick Leave.Executive shall receive 8 days of paid Sick Leave per year, which may be used due to health issues of Executive or his immediate family (accrued fully at the beginning of each calendar year), of which a maximum of 8 days may be carried over from year to year.Unused sick leave is forfeited upon separation for any reason. Sick Leave may not be exchanged for compensation.In the event Executive uses all accrued Sick Leave, Executive may use any accrued sick leave or accrued Professional Development Time to care for his own illness or the illness of a member of his immediate family. i. D & O Insurance.During the term of this Agreement, Company shall provide Director’s and Officer’s Insurance equal to or greater than that provided on the Effective Date of this Agreement. j. Professional Development Time.Executive shall be entitled to a period of fifteen (15) days per year (accrued fully at the beginning of each calendar year) of Professional Development Time to attend conventions or continuing education seminars or any other reason approved by the Board, in its reasonable discretion. There shall be a carryover of such time from year to year. However, no compensation shall be paid to Executive for any unused Professional Development Time upon termination of this Agreement. 6.EXECUTIVE EXPENSES.Executive shall not be responsible for the payment of any approved expenses incurred in connection with his services provided to Company if such expenses are not paid by Company. 7.TERMINATION OF AGREEMENT a. Termination.Either party may terminate this Agreement at the expiration of the Initial Term or any Renewal Term by delivering a written Notice of Non-Renewal to the other party at least 60 days prior to the expiration of such Term.Failure to provide such notice will result in an automatic renewal as set forth herein. 3 b. Termination of Agreement by Company "For Cause".Company may immediately terminate this Agreement For Cause, as defined below, upon delivery of a written notice to Executive.For Cause shall be determined by the Board of Directors of the Company in its good faith discretion, and shall mean the occurrence of any of the following events: (i) Executive commits a material breach of this Agreement (other than as a result of being disabled (as defined below)) which breach continues for a period of thirty (30) days after written notice is given to Executive by the Company specifying the nature of the alleged breach or failure and warning of the consequences of a failure to correct (or, if such breach cannot be cured within thirty (30) days, Executive shall fail within such thirty (30) day period to take reasonable steps to remedy same; provided, however, Executive shall not be entitled to a cure period for repeated and continuous material breaches of this Agreement; or (ii) Executive is convicted of, or pleads guilty or no contest to, any crime punishable as a felony or embezzlement or fraud; or (iii) Executive engages in habitual intoxication, habitual drug abuse or willful malfeasance, that is, or reasonably could be, materially injurious to the Company’s business, finances or reputation. (iv) Executive fails to file any personal filings related to the personal securities trading activities of Executive which are required by the Securities and Exchange Commission to be filed by Executive due to Executive’s status as an insider of the Company. c. Termination by Company Without Cause. Company may terminate this Agreement without cause by delivering notice of termination without cause to Executive.In the event Executive’s position and duties are changed in a change of position (“Change of Position”) approved by the Board of Directors of Company for any reason, including a result of a Change of Control (as hereafter defined), then, if Executive does not consent to the Change of Position, this Agreement shall be considered terminated by Company without cause.In the event this Agreement is terminated by the Company without cause, Executive shall be entitled to 12 months Base Compensation as severance, payable in four (4) equal quarterly installments, the first installment due ten (10) days of the date of termination and Company shall, in addition, pay the cost of Executive’s family health insurance coverage for the 12 month period following termination.“Change of Control” shall mean the sale, merger, other combination or sale of assets of Company which results in a sufficient change of control of Company that Company files an 8-K to disclose such Change of Control or is advised by Company’s securities counsel that filing an 8-K disclosing such Change of Control is necessary. 4 d. Termination by Employee for “Good Reason”.Employee may immediately terminate this Agreement For Good Reason, as defined below, upon delivery of a written notice to Company.Good Reason shall mean the occurrence of any of the following events: i. Relocation of the Company’s principal offices to a distance of more than 100 miles from the Company’s principal office as of the date hereof without Executive’s written consent, unless recommended to the Board of Directors by the Executive; ii. The requirement by the Company that the Executive be based anywhere other than Company’s principal offices without Executive’s written consent, which action continues for a period of fifteen (15) days after written notice is given to Company by Executive; iii. Company commits a material breach of this Agreement which breach continues for a period of thirty (30) days after written notice is given to the Company by the Executive (or if such breach cannot be cured within thirty (30) days, the Company shall fail within such thirty (30) day period to take reasonable steps to remedy the same); provided, however, the Company shall not be entitled to a cure period for repeated and continuous material breaches of this Agreement; iv. Company, without Cause or without Executive’s written consent, assigns the Executive to a position, responsibilities or duties of a materially lesser status or degree of responsibility than the Executive’s position as Company President and CEO, which action continues for a period of fifteen (15) days after written notice is given to the Company by Executive. In the event this Agreement is terminated by the Executive for Good Reason, Executive shall be entitled to 12 months Base Compensation as severance, payable in one lump sum within ten (10) days of the date of such termination and Company shall, in addition, pay the cost of Executive’s family health insurance coverage for the 12 month period following termination. e. Death or Disability.This Agreement shall automatically terminate upon the death of the Executive or the Disability of the Executive for a period in excess of ninety (90) consecutive days or for a period in excess of one hundred eighty (180) days during any consecutive twelve (12) month period.In the event this Agreement is terminated as a result of Executive’s death or Disability, Base Compensation through the date of termination, any Options vested through the date of termination and any Bonus which has been earned but not yet paid shall be paid by Company to Executive or Executive’s estate, as appropriate.In addition, Executive shall be entitled to be paid the pro-rated portion of any Bonus which would have been earned for the fiscal year in which the event of termination occurs, within 90 days of the date of determination of the Bonus (but no later than the date that is two and one-half months after the end of the calendar year in which the date of determination occurs), and to immediate vesting of any Options due to vest in the fiscal year of Company in which the death or disability occurs. 5 f. Voluntary Termination.Executive may voluntarily terminate this Agreement by giving sixty (60) days written notice to the other party. g. Compensation Upon Termination. i. In addition to the severance compensation payable under Section 7(c) or 7(d) hereof, should this Agreement be terminated by Company at any time for any reason other than For Cause or by the Executive for any reason at any time after February 15, 2008, Company shall pay to Executive $35,000 and an amount equal to three (3) months Base Compensation for each completed full year of the term of this Agreement payable in one lump sum within ten (10) days of the date of such termination.A year shall be considered 365 days. Partial years will not be compensated.Such compensation shall be paid in four (4) equal quarterly installments, with the first installment due ten (10) days following the date of termination. ii. In the event of a termination of this Agreement for any reason, Executive shall be entitled to receive any Bonus which has been earned but not yet paid.Bonus, if any, shall be deemed earned at the end of each reporting quarter of Company’s fiscal year. iii. In the event of a termination of this Agreement for any reason, Executive shall be entitled to receive pay in lieu of any unused accrued vacation as set forth in Article 5(h)(i) hereof. iv. Executive agrees that in the event of termination, Executive is not entitled to unemployment compensation and will not seek unemployment compensation. 8.NOTICE.Any and all notices, requests, demands, directions or other communications required or permitted hereunder shall be in writing and shall be deemed to have been given or made when personally delivered or mailed by registered or certified mail, postage prepaid, return receipt requested, addressed as follows or to such other address as the party to whom the same is intended shall have specified in conformity with the foregoing: As to Company:
